DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7, 9, 13, 15, and 16 are objected to because of the following informalities:  
With respect to claims 1, 6, 7, 9 13, 15, and 16, the term “upper face” is used to refer to the “upper face of the support” and the “upper face of the thin and flexible membrane”. It is suggested that the term “upper face” is differentiated at each use for the “upper face of the support” and the “upper face of the thin and flexible membrane”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guillien et al. (2009/0298376) in view of Kubo (2013/0021797).
With respect to claim 1, Guillien teaches an LED lighting device (10) for irradiating a surface (Figs. 1 and 3), the LED lighting device comprising: a support (26), having a lower face (face of 26 facing away from 12) configured to be turned toward the surface (Figs. 1 and 3), and an opposite upper face (face of 26 facing toward 12), the support comprising a plurality of holes (28) passing from the upper face to the lower face (Figs. 1 and 4), wherein inlet openings of said holes on the upper face collectively occupy a hole region (portion of the upper face of 26 that includes holes 28) of said upper face (Figs. 1, 3, and 4); a plurality of optical bodies (20) suitable to concentrate or distribute an irradiation cone (paragraph 43), each optical body being inserted in a respective hole so as to concentrate or distribute the irradiation cone exiting the lower face (Figs. 1, 3, and 4); a thin and flexible membrane (22), in contact with the upper face of the support (Fig. 4), so as to cover the hole region (Figs. 1, 3, and 4); and an LED board (12) comprising a plurality of LEDs (14), superimposed on and in contact with the thin and flexible membrane (Figs. 1, 3, and 4; *note that 22 directly contacts 12 at least at the portions sandwiched by screws 35), configured so that each LED is 
Guillien does not explicitly teach the surface is a cultivated surface, a support made of thermally conductive material 
As for claim 1, Kubo also drawn to LED lighting devices, teaches a surface is a cultivated surface (Abstract and Fig. 2), a support made (24) of thermally conductive material (paragraph 48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the cultivated surface and support material of Kubo in the LED lighting device of Guillien, in order to provide applicability for plant cultivation (paragraph 1 of Kubo) and to provide high thermal conductivity (paragraph 48 of Kubo) to cool the LEDs for longer life and proper operation. 

As for claim 2, Guillien teaches wherein the thin and flexible membrane (22) is made of an elastomer (paragraph 32).  
As for claim 3, Guillien teaches wherein the thin and flexible membrane has a thickness (Figs. 1 and 4), but does not explicitly teach the thickness is of less than 1.5 millimeters, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the flexible membrane thickness in order to provide adequate sealing with minimal material. 
As for claim 4, Guillien teaches wherein each optical body is a solid body made of an elastomeric material, including silicone rubber (paragraph 32).  
As for claim 5, Guillien teaches wherein each optical body has a dome-shaped outer surface for escape of the irradiation cone (Fig. 4).  
With respect to claim 6, Guillien teaches wherein the thin and flexible membrane and the plurality of optical bodies are connected together, wherein the optical bodies protrude from a lower face of the thin and flexible membrane, and an upper face of the thin and flexible membrane is turned toward said plurality of LEDs (Figs. 1, 3, and 4), but does not explicitly teach wherein the thin and flexible membrane and the plurality of optical bodies are made as a single piece. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to make the thin and flexible membrane and the plurality of optical bodies integral, since it has been held that making an old device integral without producing any new and unexpected result involves only 
As for claim 7, Guillien teaches comprising a plurality of hole seals (portion of 22 sandwiched by 20 and 26 in Fig. 4), each hole seal being associated with a respective optical body, said hole seal being suitable to form a seal between the lower face and the upper face of the support (Figs. 1, 3, and 4).  
As for claim 8, Guillien teaches wherein each hole at the inlet opening has a hole seal seat housing (tapered portion of 26 at each hold 28) a respective hole seal (Figs. 1, 3, and 4).  
With respect to claim 9, Guillien teaches wherein the thin and flexible membrane and the plurality of optical bodies are connected together, wherein the optical bodies protrude from a lower face of the thin and flexible membrane, and an upper face of the thin and flexible membrane is turned toward said plurality of LEDs, and wherein the hole seals are made in one piece with the thing and flexible membrane (Figs. 1, 3, and 4), but does not explicitly teach wherein the thin and flexible membrane and the plurality of optical bodies are made as a single piece. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to make the thin and flexible membrane and the plurality of optical bodies integral, since it has been held that making an old device integral without producing any new and unexpected result involves only routine skill in the art. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and in order to provide easier assembly. 
As for claim 10, Guillien teaches wherein the thin and flexible membrane is mechanically detached from the support and/or from the LED board (Figs. 1, 3, and 4).  

As for claim 12, Guillien teaches wherein each membrane portion is associated with a predefined number of optical bodies (Figs. 1, 3, and 4). Although Guillien does not explicitly teach said optical bodies are made in one piece with said membrane portion, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to make the thin and flexible membrane and the plurality of optical bodies integral, since it has been held that making an old device integral without producing any new and unexpected result involves only routine skill in the art. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and in order to provide easier assembly.
As for claim 13, Guillien teaches wherein, on the upper face, the thin and flexible membrane comprises a plurality of pockets (34) lowered relative to said upper face, each pocket being aligned with a respective optical body and a respective LED (Figs. 1, 3, and 4).  
As for claim 14, Guillien teaches wherein each pocket has a depth equal to a thickness of the membrane (Fig. 4).  
As for claim 15, Guillien teaches wherein each LED is in contact with an upper face of the optical bodies (Fig. 4). Although Guillien does not explicitly teach each LED is in contact with an upper face of the thing and flexible membrane, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to make the thin and flexible membrane and the plurality of optical bodies integral, since it has been held that making an old device integral without producing any new and unexpected result 
As for claim 16, Guillien teaches wherein the support further comprises a support seal seat (lowest portion of 26 accommodating 22 in Fig. 4) extending on the upper face and surrounding the hole region, said support seal seat being lowered relative to the upper face and configured to accommodate a support seal (lowest portion of 22 in Fig. 4).  
As for claim 17, Guillien teaches a heat sink (18) mounted superimposed on the LED board (Figs. 1 and 4).  
As for claim 19, Guillien teaches comprising a bracket (18) for transporting and positioning the LED lighting device over the surface (Figs. 1 and 3).  
As for claim 20, Guillien teaches wherein the support (26) is made as a single piece (Figs. 1, 3, and 4).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guillien and Kubo, as is applied to claim 17 above, further in view of Bailey et al. (2012/0087118).
With respect to claim 18, Guillien and Kubo teach all of the claimed elements, as is discussed above, except for explicitly teaching a control box mounted superimposed on the heat sink, containing electrical components for powering and controlling the plurality of LEDs (claim 18).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the control box and arrangement of Bailey in the LED lighting device of Guillien, in order to provide proper electrical connection and control of the LEDs with beneficial cooling to ensure longer life and proper operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        11/16/2021